DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on 11/18/2021 has been entered.
Response to Remark
Applicant's remarks filed 11/18/2021 concerning the amendments have been fully considered and those amendments have been entered.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 66-82 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Ishihara, US Patent Application Publication No. 2018/0101223, describes with regard to FIG. 11 three-dimensional environment where a real object, user’s hand 1101, is occupying a first portion of virtual AR object 1102 and modifying display of a second portion of the representation of the respective virtual AR object 1102 that surrounds the first portion of the representation of the respective real object, user’s hand 1101.
Hayashi, US Patent Application Publication No. 2018/0158222, describes within paragraph [0089] “The drawing form is used to at least generate the MR image that allows the user to recognize the shape of the real object 50 and the shape of the virtual object 60. … Also, a portion where the virtual object 60 and the real object 50 overlap each other may be drawn in a predetermined color or pattern (a silhouette of the real object 50 is displayed in the virtual object 60). Furthermore, only a portion of the virtual object 60 that does not overlap the real object 50 may be drawn (part of the virtual object 60 is cut out and the real object 50 is displayed).”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 66-80:
The prior art of record fails to teach or suggest in the context of independent claim 66 “in accordance with a determination that the movement of the respective virtual object causes at least a portion of the respective virtual object to occupy a portion of the three-dimensional environment corresponding to a first portion of the representation of the respective real object in the three-dimensional environment, modifying display of a second portion of the representation of the respective real object that surrounds the first portion of the representation of the respective real object”.

Claim 81:
The prior art of record fails to teach or suggest in the context of independent claim 81 “in accordance with a determination that the movement of the respective virtual object causes at least a portion of the respective virtual object to occupy a portion of the three-dimensional environment corresponding to a first portion of the representation of the respective real object in the three-dimensional environment, modifying display of a second portion of the representation of the respective real object that surrounds the first portion of the representation of the respective real object”.
Claim 82:
The prior art of record fails to teach or suggest in the context of independent claim 82 “in accordance with a determination that the movement of the respective virtual object causes at least a portion of the respective virtual object to occupy a portion of the three-dimensional environment corresponding to a first portion of the representation of the respective real object in the three-dimensional environment, modify display of a second portion of the representation of the respective real object that surrounds the first portion of the representation of the respective real object”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613